Citation Nr: 0405525	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  98-19 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a compensable initial rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971, and from July 1988 to March 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, in which the RO granted service 
connection for left ear hearing loss but assigned a 
noncompensable initial rating, and an RO rating decision 
dated in October 1998, which denied the veteran's claim for 
service connection for a low back disability.

This case was the subject of a May 2001 Order of the Court of 
Appeals for Veterans Claims (Court), vacating a May 2000 
Board decision in this matter.  Further evidentiary 
development was conducted in light of the Court's May 2001 
Order, and the Board issued a decision denying the veteran's 
appeals in June 2003.

However, in November 2003, the veteran filed a motion for 
reconsideration, and with the motion submitted service 
department records of reserve duty medical treatment for low 
back disability in February 2003 and left ear hearing loss in 
April 2003.  These constituted service department records of 
treatment prior to the date of the Board's June 2003 
decision.  Accordingly, the Board has found that there had 
been a denial of due process, and has vacated its June 2003 
decision.  See 38 C.F.R. § 20.904(a).  As will be discussed 
further below, this REMAND is required in light of the newly 
received evidence.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 





REMAND

In October 2003, the Board received service department 
reserve duty records of treatment for low back disability in 
February 2003 and for left ear hearing loss in April 2003.  
The veteran contends that this evidence shows that his low 
back disability was not an acute and transitory condition and 
was within the line of duty, and that his hearing loss is 
more severe than currently evaluated.  This evidence was 
received without a waiver of initial consideration of the 
evidence by the RO.  Due process therefore requires that a 
Supplemental Statement of the Case with consideration of this 
evidence be issued by the RO.  See 38 C.F.R. § 19.31.    

Also, during the pendency of the veteran's claim, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West 2002)).  The new statute revised 
the former section 5107(a) of Title 38, United States Code, 
to eliminate the requirement that a claimant must come 
forward first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.

The RO should ensure compliance with the duty to notify and 
assist provisions of the VCAA, to include notifying the 
veteran of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See 38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims (entitlement to 
service connection for a low back 
disability, and entitlement to a 
compensable initial rating for left ear 
hearing loss), of the impact of the 
notification requirements on the claims.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claims.

2.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claims.

3.  The RO should readjudicate the issues 
of entitlement to service connection for 
a low back disability, and entitlement to 
a compensable initial rating for left ear 
hearing loss, with consideration of all 
of the evidence added to the record since 
the Supplemental Statement of the Case 
(SSOC) issued in July 1999.
 
4.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the July 1999 
SSOC.  A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




